IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


KEITH A. SMITH,                              : No. 134 EM 2019
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
COURT OF COMMON PLEAS OF                     :
PHILADELPHIA COUNTY,                         :
                                             :
                    Respondent               :

                                     ORDER



PER CURIAM

      AND NOW, this 5th day of February, 2020, the Application for Leave to File

Original Process is GRANTED, and the “Writ of Mandamas [sic] to Compel” is DENIED.